Citation Nr: 1235505	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-connected hypertension.

2.  Entitlement to an initial compensable rating for service-connected erectile dysfunction.

3.  Entitlement to an initial rating higher than 10 percent for service-connected gout.

4.  Entitlement to an initial rating higher than 30 percent for service-connected kidney disease.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & S.J.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to October 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  In this regard, the Veteran claims that he is unemployable due, in part, to his service-connected disabilities.  See June 2012 BVA Hearing Transcript, page 7.  Therefore, the Board finds that the evidence raises a claim for a TDIU rating and, as such, it has been included on the title page of this decision.  

The issues of entitlement to an initial compensable rating for service-connected erectile dysfunction, entitlement to an initial rating higher than 10 percent for service-connected gout, entitlement to an initial rating higher than 30 percent for service-connected kidney disease, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a rating higher than 10 percent for service-connected hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a rating higher than 10 percent for service-connected hypertension, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a Rating Higher than 10 Percent for Service-Connected Hypertension

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for entitlement to a rating higher than 10 percent for service-connected hypertension, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See June 2012 statement.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to a rating higher than 10 percent for service-connected hypertension is dismissed.


REMAND

The Veteran is seeking entitlement to an initial compensable rating for service-connected erectile dysfunction, entitlement to an initial rating higher than 10 percent for service-connected gout, and entitlement to an initial rating higher than 30 percent for service-connected kidney disease.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010).  

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claims can be decided.  First, the Board notes that during the June 2012 Board hearing, the Veteran indicated that he has applied for Social Security benefits.  See June 2012 BVA Hearing Transcript, page 14.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of the Social Security Administration's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Next, all VA outpatient records should be obtained.  The Veteran indicated he was treated at a VA Medical Center as recently as 2012.  See June 2012 BVA Hearing Transcript, page 8.  However, there are no VA treatment records subsequent to 2011 in the claims file.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

In this case, the Veteran testified that his service-connected disabilities have worsened since his most recent VA examinations, held in March 2008 and December 2009.  See June 2012 BVA Hearing Transcript, page 8.  Additionally, the Board finds the VA examinations to be too old to adequately determine the severity of his disabilities.  Accordingly, on remand, the Veteran should be scheduled for new VA examinations.

Finally, as noted previously, in Rice, supra, the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran claims that he is unemployable due, in part, to his service-connected disabilities.  See June 2012 BVA Hearing Transcript, page 7.  The Board finds that the evidence raises a claim for a TDIU rating; however, the Board cannot adjudicate this issue in the first instance.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA) compliant notice as to a TDIU rating, obtaining all outstanding treatment records pertaining to his service-connected disabilities, and obtaining an opinion regarding the effect his service-connected disabilities on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.

2.  Request the Social Security Administration to furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  

If no further records are available, properly document a negative response in the file.  All reasonable attempts should be made to obtain any identified records.  

3.  Next, obtain all current VA outpatient records, particularly those subsequent to 2011.  If no further records are available, properly document a negative response in the file.  All reasonable attempts should be made to obtain any identified records.  

4.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Request that the Veteran to provide documentation from his employer (including potential employers or former employers) that addresses his work performance, attendance, and whether his disabilities interfere with his employment of the performance of his job.  Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.  

6.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an examination to determine the current severity of his erectile dysfunction.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.114, Diagnostic Code 7522.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

7.  Afford the Veteran a VA examination to determine the current severity of his gout.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5017.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

8.  Afford the Veteran a VA examination to determine the current severity of his chronic kidney disease.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.115a, Diagnostic Code 7502.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

9.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran's service-connected disabilities (chronic kidney disease, hypertension, gout, and erectile dysfunction), either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should consider such factors as the Veteran's education level, special training, and work experience.  

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

10.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


